Case 2:20-cv-00955-JLB-NPM Document 58-4 Filed 03/29/21 Page 1 of 5 PagelD 561

GSK and Verily to establish Galvani Bicelectronics ~ a new compan... https://www.gsk.com/en-gb/media/press-releases/gsk-and-verily-to-e...

1 of 5

GSK logo linking to the homepage

> Media > Press releases >
GSK and Verily to establish Galvani B...

01 August 2016

GSK and Verily to establish
Galvani Bioelectronics — a new
company dedicated to the
development of bioelectronic
medicines

Leaders in healthcare and technology to harness electrical signals in
the body to treat chronic disease

GSK (LSE/NYSE: GSK) today announced an agreement with Verily Life
Sciences LLC (formerly Google Life Sciences), an Alphabet company, to
form Galvani Bioelectronics to enable the research, development and
commercialisation of bioelectronic medicines. GSK will hold a 55% equity
interest in the new jointly owned company and Verily will hold 45%.

Galvani Bioelectronics will be headquartered in the UK, with the parent
companies contributing existing intellectual property rights and an
investment of up to £540 million over seven years, subject to successful
completion of various discovery and development milestones.

Exhibit 4

 

 

 

 

3/8/21, 9:23 PM
Case 2:20-cv-00955-JLB-NPM Document 58-4 Filed 03/29/21 Page 2 of 5 PagelD 562

GSK and Verily to establish Galvani Bicelectronics — a new compan... https://www.gsk.com/en-gb/media/press-releases/gsk-and-verily-to-e...

2o0f5

Bioelectronic medicine is a relatively new scientific field that aims to tackle a
wide range of chronic diseases using miniaturised, implantable devices that
can modify electrical signals that pass along nerves in the body, including
irregular or altered impulses that occur in many illnesses. GSK has been
active in this field since 2012 and believes certain chronic conditions such
as arthritis, diabetes and asthma could potentially be treated using these
devices.

The agreement to establish Galvani Bioelectronics represents an important
next step in GSK’s bioelectronics research. The new company will bring
together GSK’s world class drug discovery and development expertise and
deep understanding of disease biology with Verily’s world leading technical
expertise in the miniaturisation of low power electronics, device
development, data analytics and software development for clinical
applications. Initial work will centre on establishing clinical proofs of principle
in inflammatory, metabolic and endocrine disorders, including type 2
diabetes, where substantial evidence already exists in animal models; and
developing associated miniaturised, precision devices.

Moncef Slaoui, GSK’s Chairman of Global Vaccines, who was instrumental
in establishing GSK's investments in the field of bioelectronics, will chair the
board of the new company. He said:

“Many of the processes of the human body are controlled by electrical
signals firing between the nervous system and the body's organs, which may
become distorted in many chronic diseases. Bioelectronic medicine's vision
is to employ the latest advances in biology and technology to interpret this
electrical conversation and to correct the irregular patterns found in disease
states, using miniaturised devices attached to individual nerves. If successful,
this approach offers the potential for a new therapeutic modality alongside
-aditional medicines and vaccines.

3/8/21, 9:23 PM
Case 2:20-cv-00955-JLB-NPM Document 58-4 Filed 03/29/21 Page 3 of 5 PagelD 563

GSK and Verily to establish Galvani Bioelectronics ~ a new compan... https://www.gsk.com/en-gb/media/press-releases/gsk-and-verily-to-e...

30f 5

“This agreement with Verily to establish Galvani Bioelectronics signals a
crucial step forward in GSK's bioelectronics journey, bringing together health
and tech to realise a shared vision of miniaturised, precision electrical
therapies. Together, we can rapidly accelerate the pace of progress in this
exciting field, to develop innovative medicines that truly speak the electrical
language of the body.-’

Brian Otis, Verily'’s Chief Technology Officer, said: “This is an ambitious
collaboration allowing GSK and Verily to combine forces and have a huge
impact on an emerging field. Bioelectronic medicine is a new area of
therapeutic exploration, and we know that success will require the
confluence of deep disease biology expertise and new highly miniaturised
technologies.

“This partnership provides an opportunity to further Verily's mission by
deploying our focused expertise in low power, miniaturised therapeutics and
our data analytics engine to potentially address many disease areas with
greater precision with the goal of improving outcomes:’

Galvani Bioelectronics will be headquartered within GSK's global R&D
centre at Stevenage in the UK, with a second research hub at Verily’s
facilities in South San Francisco. It will initially employ around 30 expert
scientists, engineers and clinicians, and will fund and integrate a broad range
of collaborations with both parent companies, academia and other R&D
companies. GSK and Verily believe this collaborative way of working will
rapidly accelerate the development of bioelectronic medicines.

Kris Famm, GSK’s Vice President of Bioelectronics R&D, has been
appointed President of the new company. Famm has pioneered work in both
large and small molecule drug discovery and worked for a decade
‘eveloping and delivering R&D strategy with a recurring focus on emerging

3/8/21, 9:23 PM
Case 2:20-cv-00955-JLB-NPM Document 58-4 Filed 03/29/21 Page 4 of 5 PagelD 564

GSK and Verily to establish Galvani Bioelectronics — a new compan... https://www.gsk.com/en-gb/media/press-releases/gsk-and-verily-to-e...

40f5

technologies. He has co-designed and led GSK’s exploration of
bioelectronics. A seven-member board, chaired by Moncef Slaoui, will also
be appointed and will include Andrew Conrad, CEO of Verily. The new
company will be fully consolidated in GSK's financial statements.

This agreement is subject to customary closing conditions (including
requisite antitrust approvals) and is expected to close before the end of
2016.

GSK and bioelectronics

Since 2012, a dedicated team of scientists at GSK has been researching
the potential of bioelectronic medicines. In that time, the company has
established a leadership position in the field, including creating a global
network of around 50 research collaborations and investing $50m in a
dedicated bioelectronics venture capital fund. Through these collaborations
and investments, GSK has seen encouraging proof of principles in animal
models in a range of diseases. It believes the first bioelectronic medicines
could be ready for approval within the next decade.

For further information visit GSK’s bioelectronics media resource centre
http://www.gsk.com/en-gb/media/resource-centre/bioelectronics/

The history of Galvani

Galvani Bioelectronics is named after Luigi Aloisio Galvani, an 18" century
ltalian scientist, physician and philosopher, who was one of the first to
explore the field of bioelectricity. In 1780, he made the pivotal discovery that
the muscles of a frog's legs twitched when he touched the sciatic nerve with
two pieces of metal, leading him to propose the theory of bioelectricity.
“jalvani's discovery, while disputed by many of his peers, paved the way for

3/8/21, 9:23 PM
Case 2:20-cv-00955-JLB-NPM Document 58-4 Filed 03/29/21 Page 5 of 5 PagelD 565

GSK and Verily to establish Galvani Bicelectronics — a new compan... https://www.gsk.com/en-gb/media/press-releases/gsk-and-verily-to-e...

the modern study of electrophysiology and neuroscience — two fields that
are key to the development of bioelectronic medicines.

GSK — one of the world’s leading research-based pharmaceutical and
healthcare companies — is committed to improving the quality of human life
by enabling people to do more, feel better and live longer. For further
information please visit www.gsk.com/about-us/.

Cautionary statement regarding forward-looking statements

GSK cautions investors that any forward-looking statements or projections
made by GSK, including those made in this announcement, are subject to
risks and uncertainties that may cause actual results to differ materially from
those projected. Such factors include, but are not limited to, those described
under Item 3.D 'Risk factors’ in the company's Annual Report on Form 20-F
for 2015.

 

"! Given the early stage nature of these assets, these currently have no
carrying value.

 

This is our global website, intended for visitors seeking information on GSK’s worldwide business. Our market sites can be
reached by visiting our market selector.
© 2001-2021 GlaxoSmithKline plc. All rights reserved. Trade marks are owned by or licensed to the GSK group of
companies.
GlaxoSmithKline plc. Registered in England and Wales No. 3888792.
Registered office: 980 Great West Road, Brentford, Middlesex, TW8 9GS, United Kingdom.

3 of 5 3/8/21, 9:23 PM
